          Case 1:20-cv-01589-JEB Document 29 Filed 06/11/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                       )
 CONSERVATION LAW FOUNDATION,                          )
 et al.,                                               )
                                                       )
                 Plaintiffs,                           )     Case No. 1:20-cv-01589-JEB
                                                       )
         v.                                            )
                                                       )
 JOSEPH R. BIDEN, et al.,                              )
                                                       )
                 Defendants,                           )
                                                       )
         and                                           )
                                                       )
 JONATHAN WILLIAMS,                                    )
                                                       )
                 Defendant-Intervenor.                 )
                                                       )


                                    JOINT STATUS REPORT

        The parties hereby submit this Joint Status Report pursuant to the Court’s April 6 and

May 26, 2021 Orders.

                                          BACKGROUND

        In its minute order of September 11, 2020, this Court stayed the case and ordered

Plaintiffs, Federal Defendants, and Defendant-Intervenor Jon Williams to file a joint status report

within 14 days of the Supreme Court’s grant or denial of the petition for certiorari in the

Massachusetts Lobstermen’s Association litigation. On March 22, 2021, the Supreme Court

denied the petition for certiorari in that case.

        On January 20, 2021, the President issued Executive Order No. 13,990 (hereinafter “E.O.

13990”) which directed the Secretary of the Interior to “conduct a review of the monument …

conditions that were established by … Proclamation 10049 of June 5, 2020 (Modifying the

                                                   1
          Case 1:20-cv-01589-JEB Document 29 Filed 06/11/21 Page 2 of 4




Northeast Canyons and Seamounts Marine National Monument)”—the presidential proclamation

at issue in this litigation—“to determine whether restoration of the monument … conditions that

existed as of January 20, 2017, would be appropriate.” 86 Fed. Reg. 7037, 7039 (Jan. 20, 2021).

The Order further directed the Secretary to “submit a report to the President summarizing the

findings of the review” and offering “recommendations for … Presidential actions or other

actions consistent with law as the Secretary may consider appropriate to carry out the policy set

forth in section 1 of this order,” id., including “restor[ing] and expand[ing] our national treasures

and monuments,” id. at 7037.

       In their April 5, 2021 Joint Status Report (ECF No. 26), the parties asked the Court to

continue the existing stay. The Court’s April 6, 2021 minute order continued the stay and

ordered the parties to file another Joint Status Report by June 4, 2021. That deadline was later

extended to June 11, 2021.

       On June 2, 2021, the Department of the Interior transmitted the report pursuant to E.O.

13,990 summarizing the findings and recommendations to the President. The parties believe that

the Court should continue the stay to allow the President to consider the findings and

recommendations in that report. Continuing the stay and allowing the President to consider, and

potentially act on, the report’s findings and recommendations would better situate the parties to

assess whether the current dispute has been or will be mooted or whether the current litigation

should continue, and would therefore conserve judicial resources.

       Accordingly, the parties respectfully request that the Court continue the current stay of

this action and require the parties to file another joint status report by July 13, 2021.

Dated: June 11, 2021                        Respectfully submitted,




                                                  2
         Case 1:20-cv-01589-JEB Document 29 Filed 06/11/21 Page 3 of 4




                                                   /s/ Katherine Desormeau
                                                   Katherine Desormeau (D.D.C. Bar ID
                                                   CA00024)
Erica Fuller (D.D.C. Bar. ID MA001)                Ian Fein (D.D.C. Bar ID CA00014)
Peter Shelley (admitted pro hac vice)              Natural Resources Defense Council
Conservation Law Foundation                        111 Sutter Street, 21st Floor
62 Summer Street                                   San Francisco, CA 94104
Boston, MA 02110                                   (415) 875-6100
(617) 850-1754                                     kdesormeau@nrdc.org
efuller@clf.org                                    ifein@nrdc.org
pshelley@clf.org
                                                   Michelle Newman (D.D.C. Bar ID NY0370)
Counsel for Plaintiff Conservation Law             Natural Resources Defense Council
Foundation                                         40 W 20th Street, 11th Floor
                                                   New York, NY 10011
Roger Fleming (D.D.C. Bar. ID ME001)               (212) 727-4679
Blue Planet Strategies, LLC                        mnewman@nrdc.org
47 Middle Street
Hallowell, ME 04347                                Counsel for Plaintiff Natural Resources
(978) 846-0612                                     Defense Council
rflemingme7@gmail.com

Counsel for Plaintiffs Klyver and Center for
Biological Diversity



/s/ David Frulla_________                          JEAN E. WILLIAMS
David Frulla (D.C. Bar # 414170)                   Deputy Assistant Attorney General
Andrew Minkiewicz (D.C. Bar # 981552)
Bezalel A. Stern (D.C. Bar # 1025745)
Bret Sparks (D.C. Bar # 1617199)                   /s/Lucinda J. Bach_
KELLEY DRYE & WARREN LLP                           Lucinda J. Bach (D.C. Bar No. 375366)
3050 K Street N.W., Suite 400                      Trial Attorney
Washington, D.C. 20007                             U.S. Department of Justice,
Phone: (202) 342-8400                              Environment and Natural Resources Division
Email: dfrulla@kelleydrye.com                      Natural Resources Section
Email: aminkiewicz@kelleydrye.com                  P.O. Box 7611, Ben Franklin Station
Email: bstern@kelleydrye.com                       Washington, D.C. 20044-7611
Email: bsparks@kelleydrye.com                      Phone: 202-616-9663
                                                   Fax: 202-305-0506
                                                   Email: Lucinda.Bach@usdoj.gov
Counsel for Defendant-Intervenor
Jonathan Williams                                  Counsel for Federal Defendants




                                               3
Case 1:20-cv-01589-JEB Document 29 Filed 06/11/21 Page 4 of 4




                             4
